The judgment of the court was pronounced by
Slidell, J.*
The decree in this case is a final decree. Whether in reality it is a new decree, changing the legal rights of the parties as established by the first judgment in the cause, or whether it is merely declaratory of the legal effect of that judgment, is a question which we do not think we have a right to determine on a rule for a mandamus, and can only consider when the case cpmes before us on the appeal. We think the defendants entitled t.o a suspensive appeal, and the mandamus is therefore granted.
It is ordered that a peremptory mandamus issue in this case, commanding the Hon. A. M. Buchannan, judge of the Fifth District Court of New Orleans, to grant and sign an order for a suspensive appeal, as applied for by the defendants jn thi.s pas,e,

 Bustis, C. J., absent.